Order entered March 5, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00190-CV

            CHRIS CARTER AND KAREN PIERONI, Appellants

                                        V.

 DALLAS CITY PLAN COMMISSION AND CITY OF DALLAS, Appellees

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-07054

                                     ORDER

      Before the Court is appellants’ March 4, 2020 motion for an extension of

time to file their notice of appeal. We GRANT the motion. The notice of appeal

filed on February 10, 2020 is deemed timely for jurisdictional purposes.


                                             /s/   BILL WHITEHILL
                                                   JUSTICE